DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
Claims 1-2 and 5-6 are pending.
Receipt and consideration of Applicants' amended claim set and remarks/arguments filed on 09/23/2021 are acknowledged.  Claims 1-2 and 5-6 are amended. Claims under consideration in the instant office action are claims 1-2 and 5-6.
 Applicants' arguments, filed 09/23/2021, have been fully considered but they are not deemed to be persuasive. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claims 1-2 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  the active steps to use or administer the local anesthetic.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 5-6 are rejected under 35 U.S.C. 102(b) as being anticipated by Zewang (English translation of CN 110960685).
Rejection
Zewang teaches synthesis of conjugate 10 of bupivacaine (8-arm-PEG-bupivacaine, 20K):

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

(paragraph 0153), which can be used for post-operative analgesia or non-narcotic analgesia (2nd and 3rd paragraph, pg. 1; 7th paragraph, pg. 11 of English Translation).  Zewang teaches an effective duration of a drug subject to PEGylation is obviously prolonged, and there is a significant analgesic effect in 48- 72 hours after surgery (see description, last paragraph).  Zewang teaches that the activity of local anesthetic drugs is sufficient to relieve some pain, but the duration is not long enough, and patients more hope that they can continue to input lower concentrations of local anesthetic drugs, so as to block only the pain nerves without affecting the motor nerves. To achieve the purpose of only exerting analgesic effect, without affecting exercise.  Therefore, a long-acting local anesthesia drug that can release slowly is an ideal choice (3rd paragraph, pg. 1 of English Translation).  Thus, one of ordinary skill in the art would envision analgesia treatment without anesthetic effects.
Therefore, the reference is deemed to anticipate the instant claims above.
Response to Arguments
Applicant argues that even though Zewang shows that PEG-bupivacaine can be used as an anesthetic, it does not teach the PEG-bupivacaine conjugate can treat a non-anesthetic analgesia as demonstrated in the present subject matter.  A person skilled in the art would understand that non-anesthetic analgesia is different from local anesthesia, as non-anesthetic analgesia acts on the nerve system and can relieve pain without affecting other senses, such as hearing, vision, touch, etc.  The Examiner respectfully disagrees since Zewang is not limited to specific embodiments, and regarding the nd and 3rd paragraph, pg. 1; 7th paragraph, pg. 11 of English Translation).  Zewang teaches that the activity of local anesthetic drugs is sufficient to relieve some pain, but the duration is not long enough, and patients more hope that they can continue to input lower concentrations of local anesthetic drugs, so as to block only the pain nerves without affecting the motor nerves. To achieve the purpose of only exerting analgesic effect, without affecting exercise.  Therefore, a long-acting local anesthesia drug that can release slowly is an ideal choice (3rd paragraph, pg. 1 of English Translation).  Thus, Zewang teaches a method of treatment wherein analgesia is achieved without anesthetic effects, which would read on non-anesthetic analgesia as recited.

Conclusion
Claims 1-2 and 5-6 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on (571)272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW P LEE/Examiner, Art Unit 1628                                                                                                                                                                                                        
/SAVITHA M RAO/Primary Examiner, Art Unit 1629